DETAILED ACTION
This office action is in response to amendments to application 16/751,331, filed on 12/10/2021.
Claims 1-3, 5-6, 9-13, 15-16, and 19-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments, filed 12/10/2021, have been entered.
Regarding claim interpretation under 35 U.S.C. 112(f), the claim interpretation has been withdrawn due to amendment.
Regarding objection to claim 17, the objection has been withdrawn due to cancellation of the claim and adjustment of amended subject matter incorporated into claim 11.
Regarding rejections of claims 8 and 18, the rejections are withdrawn due to cancellation of the claims and adjustment of amended subject matter incorporated into claims 1 and 11.
Regarding rejection of claims 1-20 under 35 U.S.C. 103, the rejections are withdrawn due to cancellation of claims 4, 7-8, 14, and 17-18 as well as the incorporation of previously indicated allowable subject matter into claims 1 and 11. Claims 1-3, 5-6, 9-13, 15-16, and 19-20 are allowable over the prior art of record.


Allowable Subject Matter
	Claims 1-3, 5-6, 9-13, 15-16, and 19-20 are allowable over the prior art of record.
	The following is an Examiner’s statement of reasons for allowance over the prior art of record. The closest prior art of record is Newman et al. (US 20170291602) hereinafter Newman. Newman discloses a system and method to avoid collisions on highways, and to minimize the fatalities, injury, and damage when a collision is unavoidable. The system includes sensor means to detect other vehicles, and computing means to evaluate when a collision is imminent and to determine whether the collision is avoidable. If the collision is avoidable by a sequence of controlled accelerations and decelerations and steering, the system implements that sequence of actions automatically. If the collision is unavoidable, a different sequence is implemented to minimize the overall harm of the unavoidable collision. The system further includes indirect mitigation steps such as flashing the brake lights automatically. An optional post-collision strategy is implemented to prevent secondary collisions, particularly if the driver is incapacitated. Adjustment means enable the driver to set the type and timing of automatic interventions.
	Newman, taken either individually or in combination with other prior art, fails to teach, suggest, or render obvious a vehicle comprising a sensor configured to detect at least an obstacle around the vehicle and a controller connected to the sensor and configured to receive an emergency stop command; determine that an emergency stop condition is satisfied when a driver's state is determined as a predetermined inoperable state, a steering wheel is not operated for a predetermined time period, or a rate of change of a yaw rate of the vehicle exceeds a predetermined value. When the emergency stop command is received or the emergency stop condition is satisfied, the controller determines whether the vehicle can avoid collision with a front obstacle of the at least an obstacle only by braking of the vehicle without a lane change of a driving lane of the vehicle. When it is determined, by the controller, that the vehicle cannot avoid the collision with the front obstacle only by the braking of the 
	Claim 11 is analogous to claim 1 and allowable for analogous reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662